Filed 3/4/13 P. v. Klure CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G046022

         v.                                                            (Super. Ct. No. 11NF2296)

CHARLES VERNON KLURE,                                                  OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Jonathan
S. Fish, Judge. Affirmed.
                   John Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Barry Carlton and
Meredith S. White, Deputy Attorneys General, for Plaintiff and Respondent.
              This is an appeal from a judgment based on a guilty plea. Appellant argues
the trial court shortchanged him on conduct credits and imposed an improper booking
fee, but we disagree and affirm the judgment.
                                          FACTS
              In July 2011, appellant was charged with possessing marijuana for sale and
possessing Oxycontin. He initially pleaded not guilty, but on October 6, he changed his
plea to guilty, pursuant to a negotiated plea agreement. Per that agreement, the court
suspended imposition of sentence and placed appellant on probation. The court also
ordered appellant to pay a $133.75 booking fee and to serve 180 days in jail. It awarded
appellant 109 days of presentence credit, based on 73 days of actual custody, plus 36
days of conduct credit.
                                              I
              Appellant’s first claim requires little discussion. He admits that since he
committed his crimes prior to October 1, 2011, he does not come within the ambit of a
statutory amendment that became effective on that day that allows inmates to receive
presentence conduct credit at the rate of one day for every day spent in custody. (Pen.
Code, § 4019, subd. (h) [amendment applies prospectively to inmates whose crimes
occurred on or after October 1, 2011].) However, he claims that to deny him the benefit
of that amendment based solely on the date he committed his crimes would violate equal
protection. Similar claims have been turned down in a number of cases. (See People v.
Lara (2012) 54 Cal. 4th 896, 906, fn. 9; People v. Brown (2012) 54 Cal. 4th 314, 328;
People v. Rajanayagam (2012) 211 Cal. App. 4th 42, 55-56; People v. Verba (2012) 210
Cal. App. 4th 991, 994-997; People v. Kennedy (2012) 209 Cal. App. 4th 385, 397-400;
People v. Ellis (2012) 207 Cal. App. 4th 1546, 1551-1553.) For the reasons explained in
those decisions, we reject appellant’s equal protection claim and uphold the decision to
award him conduct credit at the preamendment rate of one day for every two days he was
in custody. There is no basis for disturbing the court’s decision in that regard.

                                              2
                                                           II
                  Appellant also challenges the court’s decision to impose a $133.75 booking
fee. He contends the fee is improper because there is no evidence of what it cost to book
him, nor is there any evidence he has the ability to pay it.1 We uphold the fee.2
                  In imposing the booking fee, the trial court did not identify which particular
statute it was relying on, but appellant presumes it was imposed pursuant to Government
Code section 29550.2.3 Under that statute, the court may impose a fee on any person
booked into a county jail for the “actual administrative costs” incurred in conjunction
with his arrest and booking “[i]f the person has the ability to pay” the fee. (§ 29550.2,
subd. (a).) However, appellant’s reliance on this section is misplaced because he was not
booked into a county jail.
                  The record shows that two days after appellant was arrested, the police
department for the City of La Habra filed a document containing appellant’s arrest and
booking information. Entitled “REQUEST FOR ORDER TO PAY BOOKING FEES
UPON CONVICTION,” the document states appellant was booked at the La Habra city
jail, not the Orange County jail. It sought the recovery of booking-related costs in the
amount of $133.75 pursuant to section 29550.3, not section 29550.2.
                  At sentencing, the court granted the request and ordered appellant to pay a
booking fee of $133.75 to the City of La Habra. Although the court did not expressly
base its ruling on any particular statute, it is readily apparent it was relying on section
29550.3. Under that section, a city is entitled to collect a booking fee for costs incurred
in conjunction with the arrest of a defendant who is convicted of a crime related to the


         1        This is strictly a case of statutory interpretation. No equal protection claim is raised.
           2         The Attorney General argues appellant waived his right to challenge the fee by failing to object to
it in the trial court. The Supreme Court is currently deciding whether the waiver doctrine applies in this context.
(People v. McCullough (2011) 193 Cal. App. 4th 864, rev. granted June 29, 2011, S192513.) Since we believe the
fee was properly imposed, we need not hang our hat on the waiver issue.
         3        All further statutory references are to the Government Code.


                                                           3
arrest. The statute, unlike section 29550.2, does not say anything about actual
administrative costs or the defendant’s ability to pay.4
                  Appellant points out that the record shows he was in the custody of the
sheriff by the time he entered his plea and that he was sentenced to serve his time in the
Orange County jail. Based on this, he deduces he was booked into the Orange County
jail, not the La Habra city jail, and therefore section 29550.3 does not apply. However,
the city’s request for booking fees shows otherwise. Appellant may have been
transferred to the Orange County jail following his arrest, but the record shows he was
“[b]ooked at the La Habra [c]ity [j]ail.”
                  Appellant also argues section 29550.3 is inapt because it applies only in
cases where the booking fee has been imposed on the city by a county. But that is not
what the statute says. Per its terms, the statute allows a city to collect a booking fee from
an arrestee if the city “does not otherwise incur an administrative fee from the county[.]”
(§ 29550.3, subd. (a).) In other words, the statute says the opposite of what appellant
claims it does.
                  Since the record shows appellant was booked into the La Habra city jail,
and there is no evidence the City of La Habra incurred an administrative fee from the
county, the city was lawfully entitled to collect a fee of $133.75 under section 29550.3.
We therefore uphold the court’s order requiring appellant to pay a booking fee in that
amount.

          4        Section 29550.3 provides: “(a) A city which books or processes persons to a jail administered by
it and which does not otherwise incur an administrative fee from the county, may establish and collect an
administrative fee for an arrested person pursuant to the same standards and procedures set forth in Section 29550.1.
[¶] (b) Any city whose officer or agent arrests a person is entitled to recover from the arrested person a criminal
justice administration fee for administrative costs it incurs in conjunction with the arrest if the person is convicted of
any criminal offense related to the arrest, whether or not it is the offense for which the person was originally booked.
[¶] (c) Any booking fee imposed pursuant to this section shall be charged to the person booked and not to the
arresting entity. [¶] (d) Nothing in this section shall be construed to limit the ability of any city to enter into
agreements with other local arresting agencies authorizing the imposition of a criminal justice administration fee by
that city upon those local arresting agencies for reimbursement of expenses incurred with respect to the booking or
other processing of persons into a jail facility operated by that city.”




                                                            4
                                  DISPOSITION
            The judgment is affirmed.



                                            BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                        5